        Case 1:19-cv-01278-RBW Document 120 Filed 02/18/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )   Civil Action No. 19-cv-1278 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )
                                    )
CABLE NEWS NETWORK,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-1626 (RBW)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION,                      )
                                    )
                  Defendant.        )
___________________________________ )

           DEFENDANT’S CONSENT MOTION FOR EXTENSION OF TIME

       On December 7, 2020, the Court ordered the Department to “process at least five hundred

(500) pages of the remaining records responsive to the plaintiffs’ requests for the FD-302 forms

created by the FBI in conjunction with Special Counsel Mueller’s investigation (unless fewer than

five hundred (500) pages remain, in which case the remaining balance shall be processed) and

produce to the plaintiffs, on or before April 1, 2021, and thereafter on the first day of every month

(or on the next business day if the first is not a business day or is a holiday) until production has

been completed, the non-exempt portions of these records.” Order at 2, Dkt. 119. The Department

seeks a one-month extension, to Monday, May 3, 2021, to comply with the Court’s Order.
          Case 1:19-cv-01278-RBW Document 120 Filed 02/18/21 Page 2 of 3




        Good cause exists to grant the requested extension. The FBI has been diligently processing

responsive documents in compliance with the Court’s Order. However, undersigned counsel has

been informed that due to the ongoing COVID-19 pandemic, the FBI’s FOIA processing unit

responsible for processing Plaintiffs’ FOIA requests has been reduced to a 50% staffing posture.

Because these FOIA processors cannot process FOIA requests remotely, this reduced staffing

posture means that the FBI’s FOIA processing capacity has been, and continues to be, at most 50%

of its normal capacity. 1 Accordingly, the Department needs additional time to process the first

500 pages of the remaining records responsive to the Plaintiffs’ requests for the FD-302 forms.

        Therefore, the Department respectfully requests that the Court modify its Order, Dkt. 119,

to permit Defendant one additional month—until Monday, May 3, 2020—to process and produce

the non-exempt portions of the first 500 pages of the attachments to FD-302s to Plaintiffs.

        Undersigned counsel has contacted counsel for Plaintiffs Jason Leopold, Buzzfeed, Inc.,

and Cable News Network for their position on this motion, and Plaintiffs have consented to the

relief requested.

        A proposed order accompanies this motion.




Dated: February 18, 2021                             Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Director
                                                     Federal Programs Branch


1
  Undersigned counsel will keep Plaintiffs and Court apprised of any changes in staffing posture that could further
affect processing.

                                                        2
Case 1:19-cv-01278-RBW Document 120 Filed 02/18/21 Page 3 of 3




                            /s/ Courtney D. Enlow
                            COURTNEY D. ENLOW (N.C. Bar No. 46578)
                            Trial Attorney
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, N.W.
                            Room 12102
                            Washington, D.C. 20005
                            Tel: (202) 616-8467
                            Email: courtney.d.enlow@usdoj.gov

                            Counsel for Defendant




                              3
